DETAILED ACTION
Response to Amendment
Applicant’s amendment to Claims 1 and 14-15 has overcome each and every claim objection previously set forth in non-final office action dated 01/07/2022. Therefore, the claim objection has been withdrawn.
Applicant originally submitted Claims 1-20 in the Application. In the previous response, the applicant amended Claims 1-20. In the present response, the Applicant amended Claims 1-3, 5, 7, 10-11, 13-16 and 18-19. Accordingly, claims 1-20 are currently pending in the application.

Response to Arguments
Applicant’s remarks filled 04/07/2022 with respect to rejections of Claims 1, 7 and 16  under 35 U.S.C. § 103 have been fully considered, and are persuasive, therefore the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mathew Chavez (68,318) on 04/25/2022.
The application has been amended as follows:

1.	(Currently Amended): 
● In Claim 1, Line 23, “cooling liquid ” is changed to read - - the cooling liquid - -.
● In Claim 1, Line 30, “vapor ” is changed to read - - the vapor - -.

7.	(Currently Amended): 
● In Claim 7, Line 22, “cooling liquid ” is changed to read - - the cooling liquid - -.
● In Claim 7, Line 29, “vapor ” is changed to read - - the vapor - -.

16.	(Currently Amended): 
● In Claim 16, Line 25, “cooling liquid ” is changed to read - - the cooling liquid - -
● In Claim 16, Line 26, “draw ” is changed to read - - drawn - -.
● In Claim 16, Line 33, “vapor ” is changed to read - - the vapor - -.

17.	(Currently Amended): 
● In Claim 17, Line 5, “the side ” is changed to read - - a side - -.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1-20, the allowability resides in the overall structure of the device as recited in independent Claims 1, 7 and 16 and at least in part because Claims 1, 7 and 16 recite, “a fluid control unit that comprises: a cooling liquid path that couples the liquid manifold to the condenser coil of the rack door two-phase air-to-liquid heat exchanger, the cooling liquid path includes a liquid pump that is configured to draw the cooling liquid condensed by the condenser coil and push the drawn cooling liquid to the cold plate via the liquid manifold, and -- 2 --USPTO Serial No.: 16/685,718 Client Docket No.:209922.0484.5 (P454)a vapor path that couples the vapor manifold to the condenser coil of the rack door two-phase air-to-liquid heat exchanger, the vapor path includes a vapor pump that is configured to draw the vapor from the vapor manifold and push the drawn vapor into the condenser coil” in Claims 1 and 7 and “a fluid control unit that comprises: a cooling liquid path that couples the liquid manifold to the condenser coil of the rack door two-phase air-to-liquid heat exchanger, the cooling liquid path includes a liquid pump that is configured to draw the cooling liquid condensed by the condenser coil and push the drawn cooling liquid to the cold plate via the liquid manifold, and -- 2 --USPTO Serial No.: 16/685,718 Client Docket No.:209922.0484.5 (P454)a vapor path that couples the vapor manifold to the condenser coil of the rack door two-phase air-to-liquid heat exchanger, the vapor path including a vapor pump that is configured to draw the vapor from the vapor manifold and push the drawn vapor into the condenser coil” in Claim 16. 
The aforementioned limitation in combination with all remaining limitations of Claims 1, 7 and 16 are believed to render said Claims 1, 7 and 16 and all Claims dependent therefrom (Claims 2-6, 8-15 and 17-20) patentable over the art of record. 
The closest art of record is believed to be that of Fernandes et al (US 10,905,030 – hereafter “Fernandes”).
While Fernandes Figs 3 and 5A-5B teach many of the limitations on Claims 1, 7 and 16 as per non-final office action dated 01/07/2022, neither Fernandes, nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitations of Claims 1, 7 and 16. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
           				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                   

/ZACHARY PAPE/Primary Examiner, Art Unit 2835